Citation Nr: 0515204	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, for purposes of accrued benefits.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of encephalopathy, to include anxiety reaction, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in February 1998.  The appellant in this case 
is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In February 2005, the appellant and her son 
testified at a Board hearing in Washington, DC.

As set forth below, a remand of this matter is required.  The 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A review of the record indicates that in July 1995, the 
veteran submitted a claim for increased ratings for his 
service-connected heart disease and psychiatric disability.  
At the time of his death in February 1998, these claims 
remained pending.  As a matter of law, however, veterans' 
claims do not survive their deaths.  Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

The provisions of 38 U.S.C.A. § 5121 set forth a procedure 
for a qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits 
within one year after the veteran's death.  Landicho, 7 Vet. 
App. at 47.

In pertinent part, section 5121 provides that periodic 
monetary benefits to which a veteran was entitled at death on 
the basis of evidence in the file at date of death, and due 
and unpaid, may be paid to a surviving spouse.  38 U.S.C.A. § 
5121.  In this case, the appellant's claim for accrued 
benefits was received at the RO within one year of the 
veteran's death.  Thus, the Board must consider the claim of 
entitlement to increased ratings for coronary artery disease 
and residuals of encephalopathy, for purposes of determining 
the appellant's entitlement to accrued benefits.  A review of 
the record, however, indicates that additional evidentiary 
development and due process action must be undertaken prior 
to further appellate consideration. 

First, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify a 
claimant of the information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence she is to provide and what part VA will attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA must also advise a claimant to identify 
any additional information that she feels may support her 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  A review of the record indicates that the 
appellant has not yet received the required notification.

Second, at her February 2005 hearing, the appellant testified 
that prior to his death, the veteran received regular 
treatment at the Sepulveda and West Los Angeles VA medical 
facilities.  A review of the record indicates that any 
treatment records dated subsequent to October 1997 have not 
yet been associated with the claims folder.  Any additional 
records would be considered "evidence in the file at date of 
death" for purposes of 38 U.S.C.A. § 5121, even if such 
evidence was not physically located in the VA claims folder 
on or before the veteran's February 1998 death.  See 38 
C.F.R. § 3.1000 (2004).  

In addition, as set forth above, the veteran's claims for 
increased ratings for his coronary artery disease and 
residuals of encephalopathy have been pending since July 
1995.  During the pendency of these claims, VA has amended 
the schedular criteria for evaluating both cardiovascular 
disabilities and psychiatric disabilities.  

In adjudicating the issues on appeal, therefore, VA must 
consider both the old and new versions of the rating 
criteria, and apply the criteria which are more favorable, 
subject to the effective date limitations set forth at VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).  The appellant must also be apprised of both 
versions of the rating criteria.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

With respect to the claim of entitlement to a rating in 
excess of 30 percent for residuals of encephalopathy, 
including anxiety reaction, the Board notes that the 
veteran's service medical records show that he developed 
typhus fever in November 1944 while stationed in the South 
Pacific.  In February 1945, he was diagnosed as having 
malaria.  

After the veteran began to complain of symptoms such as 
blackouts and nervousness, he was hospitalized for 
evaluation.  At that time, the diagnoses included post 
infectious encephalopathy, manifested by fainting episodes, 
giddiness, and pathological electroencephalogram.  In 
September 1945, the veteran was medically discharged from 
service as a result of his encephalopathy.

The post-service medical evidence shows continued psychiatric 
and neurological symptomatology.  Various diagnoses have been 
noted, including Parkinson's disease, Alzheimer's disease, 
and anxiety disorder.  In adjudicating the issues on appeal, 
the RO is reminded that the need to distinguish the effects 
of one condition from those of another may occur when two 
conditions, one service-connected and one not, affect similar 
functions.  When it is not possible to separate the effects 
of the conditions, however, VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the claimant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See 61 Fed. Reg. 52698 (1996)(commentary 
accompanying amendments to VA regulations governing the 
rating of mental disorders).

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.

2.  The RO should contact the Sepulveda 
and West Los Angeles VA medical 
facilities and request copies of medical 
records pertaining to the veteran from 
October 1997 to February 1998.  

3.  After the development requested above 
has been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and any representative should 
be furnished a supplemental statement of 
the case reflecting consideration of the 
both the old and new criteria for rating 
cardiovascular and psychiatric disorders, 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




